United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF TRANSPORTATION,
MARITIME ADMINISTRATION, Benicia, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0922
Issued: October 26, 2015

Case Submitted on the Record

DECISION AND ORDER

Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2015 appellant filed a timely appeal of a February 27, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on June 11, 2014.

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument. In a separate order, the Board denied his request. Order Denying
Request for Oral Argument, Docket No. 15-0922 (issued August 27, 2015).

FACTUAL HISTORY
On June 18, 2014 appellant, then a 52-year-old security guard, filed a traumatic injury
claim (Form CA-1) alleging that on June 11, 2014 he sustained a pulmonary condition as a result
of smoke inhalation from a “possible fire insider CRAFT TD-68 TUG” while performing a
routine security check while in the performance of duty. A witness indicated that he saw
appellant exit the boat asking for assistance relative to smoke. He indicated that he returned to
the boat to find that a heater was left on and smoke was coming from the overheated metal.
Appellant did not stop work.
In a June 13, 2014 treatment note, Dr. Kai M. Lee, Board-certified in emergency
medicine, noted that appellant could return to work on June 16, 2014.
In a June 19, 2014 report, Dr. M. Neis-Gemenez, a Board-certified internist, noted that
appellant was being followed for exacerbation of a chronic medical condition and that he should
only do semisedentary work, with no security rounds. She also advised against climbing up and
down stairs or walking long distances. Dr. Neis-Gemenez noted that further testing was pending.
On June 23, 2014 appellant accepted a light-duty position within his restrictions.
In a September 17, 2014 attending physician’s report, Dr. Thiennu Vu, a Board-certified
internist, noted that appellant was exposed to smoke at a fire on a ship where he works. He
checked the box “yes” in response to whether appellant had a history of preexisting injury or
disease or physical requirements and filled in “history of asthma.” For diagnosis, Dr. Vu filled
in “smoke inhalation injury.” He checked the box “yes” in response to whether the condition
was caused or aggravated by an employment activity and filled in “exposure to smoke while
working (from fire).” Dr. Vu noted that appellant was partially disabled commencing June 18,
2014 and continuing. He advised that appellant could walk at a slow pace for up to 45 minutes
then one hour and climb up to 10 steps of stairs.
In an October 9, 2014 statement, Gloria Gatan, a program consultant with the employing
establishment, indicated that appellant was initially accommodated for light duty due to the
effects of a one- to two-minute exposure to smoke inhalation from a watercraft that caught on
fire which exacerbated his preexisting asthma. However, effective October 5, 2014, the
employing establishment was unable to accommodate his restrictions and he was placed on leave
without pay.
By letter dated October 20, 2014, OWCP advised appellant that additional factual and
medical evidence was needed.
Appellant provided a June 18, 2014 treatment note from Dr. Vu who noted that appellant
had a history of respiratory failure in 2001. Dr. Vu noted that appellant recently had smoke
exposure due to a fire on a ship where he worked. He assessed dyspnea and recent exposure to
smoke from fire. In an August 4, 2014 note, Dr. Vu noted that the chest computerized
tomography (CT) scan done on August 1, 2014 revealed no evidence of parenchymal lung
disease. He noted that the findings included that appellant had near resolution of previously
described consolidation in the left upper lobe with residual linear densities in this region, likely
representing scar and chronic obstructive pulmonary disease (COPD). In an August 27, 2014
treatment note, Dr. Vu related that appellant had a recent exposure to smoke from fire. An
2

August 1, 2014 chest thorax magnetic resonance imaging (MRI) scan report read by Dr. Navid
Zenooz, a Board-certified diagnostic radiologist, revealed no acute finding in the chest with no
evidence of interstitial lung disease. OWCP also received pulmonary testing results from
September 2, 2014, which revealed that appellant had a history of dyspnea and interstitial lung
disease.
In an October 29, 2014 statement, Esther Harris, a coworker, indicated that she called
appellant to confirm his exposure time and he indicated that it was only about one or two
minutes and proclaimed “as soon as I opened the entrance door to the boat I smelled the smoke
so I got out of there.”
In a letter dated October 31, 2014, Dale Dubin, a lead program consultant with the
employing establishment, controverted the claim. He explained that appellant indicated that he
was exposed to smoke in the tugboat for a period of one to two minutes. Mr. Dubin noted that a
heater malfunctioned and caused excessive heat and smoke but a fire did not occur. He noted
that the report from Dr. Vu was inaccurate as he indicated that appellant was exposed to a fire.
OWCP received additional treatment notes from Dr. Neis-Gemenez. In Dr. NeisGemenez’s August 27, 2014 note, she advised that appellant had dyspnea and history of
interstitial lung disease. She performed spirometry pre and post bronchodilator, diffusing
capacity of the lung for carbon monoxide, and blood volumes. In an October 29, 2014 note,
Dr. Neis-Gemenez noted that appellant had steroid-dependent asthma and was seen for shortness
of breath and wheezing on June 13, 2014 and thereafter followed up with a pulmonologist.
On November 19, 2014 Dr. Vu released appellant to full duty.
By decision dated November 25, 2014, OWCP denied appellant’s claim finding that there
was insufficient medical evidence supporting that the accepted employment incident caused a
diagnosed condition.
In a letter dated December 4, 2014, appellant requested reconsideration and argued that
he had established his claim. He also provided a description of the June 11, 2014 incident.
OWCP also received medical evidence previously of record in addition to reports of diagnostic
testing.
By decision dated February 27, 2015, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,3 and that an injury was sustained in the performance of duty.4 These

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

3

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.6
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7 The medical
evidence required to establish causal relationship is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.8
ANALYSIS
Appellant alleged that he sustained a pulmonary condition after being exposed to smoke
from an overheated heater while in the performance of duty on June 11, 2014. OWCP accepted
that the claimed event. It found that appellant was exposed to smoke, occurring in the
performance of duty. The Board finds that the first component of fact of injury, the claimed
incident -- that he was in fact exposed to smoke, occurred as alleged.
However, the Board also finds that the medical evidence is insufficient to establish that
the employment incident caused the claimed injury. The medical reports of record do not
establish that appellant’s exposure to smoke at work caused a personal injury on June 11, 2014.
The medical evidence contains no reasoned explanation of how the specific employment incident
on June 11, 2014 caused or aggravated an injury.9
Dr. Vu provided several reports. The relevant reports include his June 18, 2014 treatment
note and a September 17, 2014 attending physician’s report in which he noted that appellant was
exposed to smoke due to a fire on a ship where he works. Dr. Vu noted appellant’s history of
5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

8

Id.

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

4

asthma and indicated that appellant had a “smoke inhalation injury.” In the attending physician’s
report, he checked a box “yes” to affirm appellant’s condition was caused or aggravated by work
activity and filled in “exposure to smoke while working (from fire).” Dr. Vu diagnosed dyspnea
and recent exposure to smoke from fire. However, the checking of a box yes in a form report,
without additional explanation or rationale, is insufficient to establish causal relationship.10 In an
August 27, 2014 treatment note, Dr. Vu related that appellant had a recent exposure to smoke
from fire. However, he did not provide a diagnosis or any opinion on causal relationship other
than to report appellant was exposed to smoke from fire. Medical reports not containing
rationale on causal relation are entitled to little probative value and are generally insufficient to
meet an employee’s burden of proof.11 The need for medical rationale is particularly important
as the medical record indicates that appellant had a preexisting pulmonary condition. A wellrationalized opinion is partially warranted when there is a history of a preexisting condition.12
Appellant submitted reports from Dr. Neis-Gemenez.
They included Dr. NeisGemenez’s June 19, 2014 report, in which she advised that appellant was being followed for
exacerbation of a chronic medical condition. On October 29, 2014 she noted that appellant had
steroid-dependent asthma and was seen for shortness of breath and wheezing on June 13, 2014.
In these and her other treatment records, Dr. Neis-Gemenez did not specifically address the cause
of any diagnosed conditions or relate any conditions to appellant’s June 11, 2014 employment
injury. This evidence is of little probative value.13
Other medical reports received by OWCP are also of limited probative value as this
evidence does not specifically support that the June 11, 2014 work incident caused or aggravated
a diagnosed medical condition.14 Consequently, appellant has failed to submit sufficient medical
evidence to establish that the June 11, 2014 incident caused an injury.
On appeal, appellant argues that he is addressing lost wages and why he was not given a
reasonable accommodation. The Board notes that appellant had not established his claim so he is
not owed benefits under FECA.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on June 11, 2014.

10

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

11

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

12

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

